Citation Nr: 1224081	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  05-31 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as an undiagnosed illness related to the first Gulf War.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an effective date prior to July 25, 2007 for service connection for GERD, previously claimed as incompetence of the esophagogastric junction and gastrointestinal symptoms, to include whether there was clear and unmistakable error (CUE) in the July 1999 rating decision that originally denied a claim for a gastrointestinal disorder.

4.  Entitlement to a rating in excess of 30 percent for restrictive airway disease (RAD).

5.  Entitlement to a compensable rating for left knee laxity, to include whether a reduction from 10 percent rating to a zero percent rating was proper.

6.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

7.  Entitlement to a compensable rating for right knee laxity, to include whether a reduction from 10 percent rating to a zero percent rating was proper.

8.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

9.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right ankle, to include whether a reduction from 20 percent rating to a 10 percent rating was proper.

10.  Entitlement to total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel




INTRODUCTION

The Veteran had active service from September 1968 to April 1975 and from April 1980 to September 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran originally requested a Board hearing but withdrew his request in December 2010.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to increased ratings for RAD, bilateral knee laxity, bilateral knee degenerative joint disease, and right ankle degenerative joint disease, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current gastrointestinal symptoms have been attributed to his service-connected GERD; he does not have a diagnosis of IBS.

2.  The Veteran's GERD is manifested by pain, vomiting, occasional hematemesis and melena, but no weight loss or anemia with noted good general state of health with GERD having only moderate impact on daily activities and occupation.

3.  An effective date of October 1, 1997 for service connection for GERD is warranted.

CONCLUSIONS OF LAW

1.  The criteria for service connection for IBS have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.             §§ 3.102, 3.159, 4.3, 4.114, DC 7399-7346 (2011).

3.  The criteria for an effective date of October 1, 1997 for service connection for GERD have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105, 3.400(o)(2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran seeks service connection for IBS, claimed as due to an undiagnosed illness.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R.                § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R.                  § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R.                 § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R.  § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran seeks service connection for irritable bowel syndrome (IBS).  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, treatment records fail to show that the Veteran has been diagnosed or treated for symptoms suggestive of IBS during the pendency of his claim.  At most, overall (meaning the best medical evidence, not simply indications of IBS or a history of IBS, but the most probative evidence of record that would indicate the actual existence of this disability) treatment records show complaint of intermittent constipation which has been attributed to his GERD.  Therefore, without evidence of a current disability, service connection cannot be granted.

The Board has considered the Veteran's statements alleging treatment of IBS and other gastrointestinal syndromes during service.  While service treatment records (STRs) corroborate his claim, the competent and credible evidence does not show a current diagnosis of IBS, notwithstanding treatment following service.  Here, the Veteran is competent to report his gastrointestinal (GI) symptoms, but he is not competent to provide a credible diagnosis or opinion regarding the etiology of his symptoms.  Simply, the etiology of his GI symptoms is not readily observed by laypersons.  In this case, the competent and credible evidence attributes his GI symptoms to his service-connected GERD.  As such, the Board finds that the evidence does not support the finding of a disability other than service-connected GERD at this time, and without a current disability, service connection for IBS cannot be granted.  There is no doubt to be resolved.  The appeal is denied.


II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

It is noted that, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks an initial rating in excess of 10 percent for his GERD, which has been rated under 38 C.F.R. § 4.114, DC 7399-7346.  The rating code does not contain a listing for GERD.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's GERD has been evaluated by analogy to a hiatal hernia since service connection was first established.  While analogy is not a perfect one, the Board has reviewed the rating schedule and is unable to find any other code that more accurately evaluates GERD.  Therefore, the Board will continued to rate the Veteran's GERD by analogy to the rating code for hiatal hernia.  In this regard, the Board has taken into  consideration all of the problems caused by this disability.  

Under the rating code for a hiatal hernia, a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R.  § 4.114, Code 7346.

October 2004 VA treatment records show mild GERD and that the Veteran was taking medication for it.  A December 2006 VA treatment record shows he reported having no GERD symptoms, providing evidence against his own claim.

A June 2008 VA examination shows dysphagia of solids and liquids twice per week that eased after 15 minutes.  He noted daily pyrosis, reflux with regurgitation twice per month, and nausea with vomiting once or twice every other week.  The Veteran said he was retired, thus the condition did not impact employment.  He said his health was poor.  The examiner found that his nutrition was good with no weight change.

November 2008 and July 2009 VA treatment records show he reported having no abdominal pain, nausea, vomiting, diarrhea, constipation, or melena.

A November 2009 VA examination shows he has severe difficulty swallowing liquids and solids and has severe burning and pain sensation in his abdomen on a daily to weekly basis.  He also has severe pain in the breastbone and moderate pain in his arm weekly.  He vomits blood weekly and passes bloody stools twice monthly.  He has daily reflux, weekly nausea with and without vomiting, and regurgitation.  He reported no hospitalizations for the condition.  His health was noted as good with GERD having moderate impact on daily activities and occupation.

A September 2010 treatment record states that the Veteran's GERD was mild and stable.

While the November 2009 VA examination shows report of multiple GERD symptoms, because the VA examiner said he was in good health and because prior to November 2009 and as of September 2010 his condition was noted as mild and stable, the Board finds that the overall disability picture does not show that the Veteran's GERD has caused considerable impairment of health at any time during the pendency of his claim.  As such, the Board finds that the preponderance of the evidence is against the claim for an increased rating.  There is no doubt to be resolved.  The appeal is denied.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board finds that the schedular criteria adequately compensate the Veteran's current disability.  The evidence fails to show that his GERD has caused excess absenteeism from work or required hospitalizations.  While the Veteran suffers multiple symptoms related to GERD, his symptoms are not of the severity to cause considerable or severe impairment of health.  Consequently, the Board finds that the schedular criteria are adequate and that referral for an extraschedular evaluation is not warranted.

III. Earlier Effective Date, CUE

The Veteran contends that the RO's failure to grant service connection for GERD in July 1999 constitutes clear and unmistakable error (CUE) and that his effective date for service connection should date back to separation from service.  Specifically, he claims that the RO granted service connection for GERD in July 2009 based on his submission of copies of service treatment records that were available at the time of the July 1999 rating decision.  While his original claim was for stomach trouble and indigestion, and later phrased as esophagogastric junction, he states that the RO should have considered service connection for GERD.  Therefore, his effective date for service connection for GERD should be October 1, 1997, the day after separation from service.

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

An RO decision is subject to revision on the grounds of CUE pursuant to 38 U.S.C.A. § 5109A(a).  The Court established a three-pronged test to determine whether CUE is present in a prior, final determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort 'which if it has been made, would have manifestly changed the outcome at the time it was made'; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992)(en banc).

In Graves v. Brown, 6 Vet. App. 166 (1994), the Court described the high burden of proof required for a showing of clear and unmistakable error by reiterating the definition it has provided for clear and unmistakable error in relevant case law:

In order for there to be 'clear and unmistakable error' under 38 C.F.R. § 3.105(d), there must have been an error in the prior adjudication of the claim.  See Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc). . . 'It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.'  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Errors that are 'clear and unmistakable' are undebatable; that is, reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Id.  A determination that there was a 'clear and unmistakable error' must be based on the record and the law that existed at the time of the prior decision of the agency of original jurisdiction or BVA, and subsequently developed evidence is not applicable.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

Graves, 6 Vet. App. at 170-71.

Disagreements about how the facts were weighed or evaluated and failures of the duty to assist cannot be CUE.  38 C.F.R. § 20.1403 (d)(2) and (3).  In addition, mere misinterpretation of facts does not constitute clear and unmistakable error.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

If the evidence establishes an undebatable, outcome determinative error, the prior decision must be reversed or revised.  38 U.S.C.A. § 5109A(a).  The decision constituting the reversal or revision "has the same effect as if the decision had been made on the date of the prior decision."  38 U.S.C.A. § 5109A(b).

The assignment of effective dates is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The statute and regulation provide, in pertinent part, that the effective date of an award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. §3.400.  For service connection claims, the effective date may also be day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).

In this case, the evidence shows that the Veteran filed his original claim for stomach problems and indigestion in February 1998, four months after separation from service.  At that time, service treatment records (STRs) showed treatment for GERD during service.  The March 1998 VA examination diagnosed mild incompetence of the esophagogastric junction (EGJ) with a small amount of reflux.  Etiology opinions were not provided.  December 1998 treatment records clearly show reflux problems diagnosed as GERD.  

The RO denied the claim because it found no evidence of continuing treatment for stomach complaints and because the service treatment records showed no evidence of EGJ during service.  The RO did not address GERD or reflux in the rating decision despite the Veteran's broad claim for service connection for gastrointestinal disorders, his treatment of GERD during service, the indication of reflux in the VA examination results, and the diagnosis of GERD in the VA outpatient treatment records.

In July 2007, the Veteran filed to reopen his claim for service connection for GERD.  With his claim he submitted a copy of an October 1995 service treatment record which clearly indicates that he had moderate GERD.  This service treatment record was of record at the time of the 1999 rating decision.  The letter outlining VA's duty to notify and assist clearly indicates that the RO considered GERD synonymous to his prior claim for EGJ and, accordingly, notified him that new and material evidence was required for reconsideration of the claim.  A VA examination was provided in June 2008 at which time the VA examiner found that the Veteran's symptoms were the same as noted during service.  

The RO indicated that the STRs provided in July 2007 were not previously available for consideration and reopened and granted the claim.  Pursuant to 38 C.F.R.  § 3.156(c), an award made based all or in part on newly obtained service records that are related to a claimed in-service disease is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of 38 C.F.R. § 3.156 applicable to the previously decided claim.  In this case, based on the RO's reasoning for granting the claim, the basis of which being the receipt of additional STRs that allegedly existed but had not been associated with the claims file at the time of the initial July 1999 denial (whether this record was in the file at that time or not), the Board finds that the effective date for the grant of service connection should be October 1, 1997, the day after he separated from service.  38 C.F.R. §§ 3.156(c), 3.400(b)(2)(i).

Even considering the claim under the CUE standards, the outcome is the same.  The Veteran filed a claim in 1998 for service connection for symptoms of stomach upset and indigestion.  At that time, the medical evidence clearly showed he had GERD during and subsequent to service; however, the RO did not adjudicate service connection for GERD despite the duty to broadly construe service connection claims.  The RO focused only on the VA examiner's diagnosis of EGJ.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record as lay claimants generally do not have the medical expertise to self-diagnose conditions that are not readily observable.  Similar to mental health claims, gastrointestinal (GI) disorders cannot be observed and diagnosed by laypersons.  Thus, the Veteran's 1998 claim reasonably included a claim for service connection for any GI disorder reasonably encompassed by his description of the claim, reported symptoms, (i.e. stomach upset and indigestion) and other information of record (i.e. diagnosis of GERD during and subsequent to service).

While Clemons is a recent decision, the general holding is not new.  Per 38 C.F.R.   § 3.1, a claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  In Brannon v. West, the Court found that while VA has no duty to "conjure up issues that were not raised by the appellant", claims must be interpreted broadly.  12 Vet. App. 32, 35 (1998).  

In this case, the Veteran's original claim sought service connection for a GI disorder manifested by stomach upset and indigestion, a broad claim encompassing all possible GI disorders such as GERD and EGJ.  "Determinations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case."  38 C.F.R. § 3.303(a).  Therefore, at the time of the July 1999 rating decision, the RO had the duty to broadly construe the Veteran's claim and to broadly interpret the facts and apply the law.

Consequently, the Board finds that the facts in this case show that the Veteran applied for service connection for a GI condition and that he had GERD during and subsequent to service.  GERD was not adjudicated, thus the RO failed to apply a broad reading to the facts and laws when it issued the July 1999 rating decision.  Simply, the RO failed to consider all diagnosis encompassed in the Veteran's original claim.  Consequently, based on the law and facts before the RO at the time of the July 1999 rating decision, the Board finds that the RO clearly and unmistakably misapplied the statutory or regulatory provisions and that the error was 'undebatable' and of the sort that manifestly changed the outcome of the claim at the time it was made.

In summary, the Veteran is entitled to an effective date of October 1, 1997 for service connection for GERD.  The appeal is granted.

IV. The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.        § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

Here, the duty to notify was satisfied for the claim seeking service connection for IBS by way of a letter sent to the Veteran in October 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

For the claim seeking an increased initial rating for GERD, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  The Board notes that the Veteran's appeal includes a claim for CUE in relation to the July 1999 rating decision.  Notice was not provided informing the Veteran of the criteria necessary for substantiating a CUE claim nor was the issue adjudicated by the RO.  However, because the outcome herein is fully favorable to the Veteran, the Board finds that he has not been prejudiced by the oversight.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.  The Veteran submitted statements and copies of treatment records.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was afforded multiple VA examinations for his GERD which have been deemed adequate for rating purposes because each examination report includes a comprehensive overview and listing of symptoms and test results.  The Veteran was not provided a VA examination for IBS because the evidence fails to show a current disability.  Without competent and credible evidence of a current disability, further development, to include a VA examination, is not warranted.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for IBS is denied.

Entitlement to a rating in excess of 10 percent for GERD is denied.

Entitlement to an effective date of October 1, 1997 for service connection for GERD is granted.


REMAND

The Veteran seeks an increased rating for his restrictive airway disease (RAD).  His disability has been rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602 for asthma.  According to treatment records, his RAD has deteriorated to chronic obstructive pulmonary disease(COPD) due to his history of smoking.  The June 2010 VA examiner opined that it is more likely than not that his COPD is related to his service-connected bronchial condition as it is well known that asthma is a chronic inflammatory disease with obstruction which is mostly reversible but can be progressive and become more obstructive over time.  Consequently, his deteriorated condition requires consideration of an increased rating under 38 C.F.R. § 4.97, DC 6604 for COPD.  Unlike DC 6602, this criteria also considers DLCO scores.  

In this case, the Veteran's pulmonary function test (PFT) results often show his results are not interpretable due to inconsistencies likely caused by his coughing.  Notably, available DLCO scores range from 2 percent to 31 percent.  

Because the overall PFT results indicate possible irregularity and because the limited DLCO scores show a wide range, the Board finds that a remand is necessary for a VA examiner to address the accuracy and validity of the PFT/DLCO testing.

The Veteran seeks increased ratings for his bilateral knee laxity, bilateral knee degenerative joint disease, and right ankle disability.  He claims that his disabilities have worsened since his June 2008 VA examination.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected bilateral knee and right ankle disabilities.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  In this case, medical records imply that the Veteran's service connected disabilities could render him unable to obtain and maintain substantially gainful employment.

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice consistent with 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2. Ask the June 2010 VA examiner to review the claims file and to address the validity of the DLCO and other PFT test results obtained during the pendency of the appeal.  If possible, he should indicate whether the DLCO scores are accurate indications of the Veteran's respiratory health or whether his condition is better represented by the FEV-1 or FEV-1/FVC.  A rationale explaining the basis of any opinion must be provided.

If the June 2010 examiner is not available, please ask another qualified examiner to provided the requested opinion with rationale.  If another test is needed, it should be undertaken.   

3. Schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral knee disabilities and right ankle disability.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner is asked to provide a full description of any pain that the Veteran experiences during range of motion testing, stating the point at which he begins to experience pain and the point at which the pain causes limitation or functional loss of useful motion.

The examiner is asked to address the DeLuca criteria and whether the Veteran exhibits functional loss due to weakness, fatigability, incoordination or pain on movement and to indicate the impact of the service-connected disability on the Veteran's activities of daily living and employment.

Finally, the examiner should indicate whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, to include restrictive airway disease; bilateral pes planus; degenerative joint disease of the shoulders, right wrist, knees, right ankle, and third metacarpal; sinusitis with headaches and allergic rhinitis; dyshidrosis of the hands and feet and tinea pedis and onychomycosis of the feet; laxity of the knees; and right inguinal hernia and residual scar, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why an opinion cannot be offered.

4. When the development requested has been completed, this case should again be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


